Citation Nr: 1447130	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 20 percent prior to January 22, 2013, and higher than 40 percent since, for Type II Diabetes Mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted his claim of entitlement to service connection for Type II Diabetes Mellitus and assigned an initial 20 percent evaluation retroactively effective from August 21, 2006.  He contested that initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

In August 2013, and again in January 2014, the Board remanded the claim for further development - including obtaining and associating with the file the Veteran's Social Security Administration (SSA) records and having him reexamined to reassess the severity of this service-connected disability.

In a rating decision since issued in July 2014, on remand, the Appeals Management Center (AMC) granted a higher 40 percent rating for the Type II Diabetes Mellitus as of January 22, 2013, the date of the VA compensation examination the Veteran had undergone on remand in further developing his claim.  That amounted to a "staging" of the rating for this service-connected disability.  In August 2014 correspondence, however, he indicated in response that he was continuing his appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that a claimant is presumed to be seeking the maximum possible rating for a disability unless he expressly indicates otherwise).  So his appeal now concerns whether he was entitled to an initial rating higher than 20 percent from August 21, 2006 to January 21, 2013, and whether he has been entitled to a rating higher than 40 percent since January 22, 2013.

This is a paperless appeal, so using the Veterans Benefits Management System (VBMS).

Since, however, the claim requires even more development before being decided on appeal, the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

As already alluded to, the Veteran's service-connected Type II Diabetes Mellitus was rated as 20-percent disabling prior to January 22, 2013, and has been rated as 40-percent disabling since.  He is requesting an even higher rating, both prior to and since that date, but additional information is needed prior to making this determination.

His disability is rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).  Note (1) in this DC directs adjudicators to evaluate compensable complications of the diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under this DC.

His VA outpatient records and the reports of his VA compensation examinations document the treatment and evaluation of this service-connected disability and its associated complications.  He already has been granted service connection for at least some of these attendant complications - including peripheral neuropathy of his right lower extremity, peripheral neuropathy of his left lower extremity, erectile dysfunction (ED), diabetic diarrhea and neurogenic bladder.  However, the record also indicates there may be other complications, as well, which have not been adequately evaluated for rating purposes.

He underwent VA compensation examinations in December 2006 and March 2008.  In pertinent part, the December 2006 VA examiner found that the Veteran's hypertension was not caused or aggravated by his diabetes.  But the March 2008 VA examiner found that the Veteran's hypertension, whether it was diagnosed before or after his diabetes, was still likely being aggravated by his diabetes.  The VA examiner indicated the Veteran did not know when his hypertension had been diagnosed.  However, in order to evaluate his hypertension, a statement regarding the baseline severity of the hypertension before the aggravation is required owing to the regulatory change to 38 C.F.R. § 3.310 effective from September 2006.  [The Veteran was previously denied service connection for hypertension as secondary to his service-connected diabetes mellitus, type II, in a February 2007 rating decision.].

During the most recent VA examination in January 2013, the VA examiner found that the Veteran had diabetic retinopathy.  No VA eye examination was performed.  A September 2008 VA treatment record also documents that the Veteran had rare non-proliferative retinopathy of the right eye, albeit no retinopathy of the left eye.  Thus, as no evaluation of the current severity of the Veteran's diabetic retinopathy has been done, the record has insufficient information in which to evaluate his diabetic retinopathy under the appropriate DC.  [He was previously denied service connection for diabetic retinopathy as secondary to his service-connected diabetes mellitus, type II, in a February 2007 rating decision.].

VA treatment records from November 2010 to May 2014 reflect several diagnoses of onychomycosis of his feet.  He also developed bilateral foot calluses.  See April 2013 VA treatment record.  A May 2014 VA treatment record reflects that he had varicosities consistent with peripheral vascular disease.  The treatment record also shows he had severe onychomycosis on all 10 toenails with subungal debris and discoloration.  These treatment records thus suggest there may be even more complications of his diabetes, including peripheral vascular disease and calluses requiring evaluation.

In short, it is unclear from the existing medical evidence of record whether the Veteran has other complications of his diabetes, including hypertension, diabetic retinopathy, peripheral vascular disease and calluses, which would in turn warrant separate compensable evaluations as directed by Note (1) in DC 7913.  

Normally, the Board refers issues of secondary service connection that are raised by the record but have not yet been adjudicated to the AOJ.  However, in light of the instructions in Note (1) of DC 7913 to provide separate compensable evaluations for complications of diabetes mellitus, the Board finds that these matters are part and parcel of this increased-rating claim on appeal.  Thus, this underlying claim must be again remanded for another VA compensation examination as the nature and severity of the diabetic complications cannot presently be determined from the existing evidence of record.  

Accordingly, this claim is REMANDED for the following still additional development and consideration:

1.  Obtain all outstanding treatment records if relevant to this claim - so whether pertaining to the underlying diabetes or any associated complications.  For all records identified, the amount of effort needed to be expended in obtaining them depends on who has custody.  If the records are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain an identified record, in accordance with 38 C.F.R. § 3.159(e)(1).  Associated all records obtained with the claims file.

2.  Next, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of his service-connected Type II Diabetes Mellitus with associated ED and any other complications - including, but not limited to, hypertension, diabetic retinopathy, peripheral vascular disease and calluses.  

The claims file, including a complete copy of this REMAND, must be made available to the examiner for consideration of the pertinent medical history, and the examination report should reflect consideration of this history and the Veteran's assertions.

All necessary diagnostic testing and evaluation should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings reported in detail and in relation to the applicable rating criteria.  

In particular, after examining the Veteran and completing any necessary testing, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner must assess the present nature and severity of the Veteran's service-connected diabetes. 

To this end, the examiner must also identify whether there are any complications of the diabetes mellitus that are not already being compensated, including, but not limited to, hypertension, diabetic retinopathy, peripheral vascular disease and calluses, and if so discuss the nature and severity of these additional complications in relation to their respective rating requirements.  This includes indicating whether any neurologic impairment is mild, moderate, or severe.

Further regarding these additional complications, it is not necessary that they have been caused by the diabetes since compensation also may be warranted if they alternatively are being chronically aggravated by the diabetes.  Therefore, do not just consider causation but also aggravation.  And if there is the required indication of aggravation, to the extent possible the examiner is additionally requested to try and provide an opinion on approximate baseline level of severity of the diagnosed complication before the aggravation since compensation is only payable for the additional disability over and beyond that existing before the aggravation.

It therefore is essential the examiner discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner cannot provide any of the requested opinions without resorting to mere speculation, then he or she should expressly indicate this but more importantly provide some explanation as to why a definitive opinion cannot be provided.  In other words, merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim in light of this and all other additional evidence - including considering whether there are additional complications also deserving of additional or separate compensation.  If additional compensation is not granted to the Veteran's satisfaction, then send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim. 


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

